Opinion by
William W. Pouter, J.,
On part of a certain lot of ground was a sawmill. This was sold bjr the sheriff as the personal property of one Fone, and bought in by Hurlburt, who went into possession. Title to the whole lot seems to have vested in Fox and Ross, who sold to Yan DeBoe, who agreed to sell to Baxter, who went into possession and made some payments to Yan DeBoe on account of the purchase. Hurlburt feared that Baxter intended to lease the ground upon which was the sawmill, to Fone (who had been sold out) from whom Baxter desired to collect a note for some $200. Hurlburt agreed to pay Baxter the amount of Fone’s note, if Baxter would not disturb Hurlburt’s possession by leasing to Fone. Baxter refrained from so leasing, and now sues Hurlburt on his promise to pay the amount of Fone’s note. This is a condensed statement of the facts as found by the referee.
It is contended that the promise of Hurlburt was to pay the *543debt of another, and void under the statute. The answer to this contention is found in the rule of law, that whenever the main purpose of the promisor is, not to answer for the debt of another, but to subserve some purpose of his own, his promise is not within the statute: Weber & Co. v. Bishop, 12 Pa. Superior Ct. 51, and cases cited. Here the main purpose of Hurlburt’s promise was not that the debt of Fone should be paid, but that Hurlburt should not be disturbed in his possession of the sawmill.
We are of opinion that no error was committed by the referee in the conclusion reached in his last report, and the judgment is, therefore, affirmed.